ROSS, Circuit Judge.
It is conceded in the brief for the government that the facts in this case are substantially identical with those presented in the cases of United States v. Basic Company, 121 Fed. 504, 57 C. C. A. 624, and United States v. Rossi, 133 Fed. 380, 66 C. C. A. 442; and as the points of law again argued by counsel for the government in the present case were considered and disposed of by us in the cases cited, we affirm the-judgment on the authority of those cases. The judgment is affirmed.